Name: 96/613/CFSP: Council Decision of 22 October 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: technology and technical regulations;  trade policy;  tariff policy;  defence
 Date Published: 1996-10-30

 Avis juridique important|31996D061396/613/CFSP: Council Decision of 22 October 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 278 , 30/10/1996 P. 0001 - 0215COUNCIL DECISION of 22 October 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (96/613/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council on 26 and 27 June 1992,Having regard to Council Decision 94/942/CFSP of 19 December 1994 on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (),Whereas the lists of goods in Annexes I and IV to Decision 94/942/CFSP should be updated;Whereas Annexes III and V to Decision 94/942/CFSP should be updated;Whereas Annexes I, II, IV and V have already been subject to various amendments,HAS DECIDED AS FOLLOWS:Article 1Annex I to Decision 94/942/CFSP, referred to in Article 2 of that Decision and in Article 3 (1) of Regulation (EC) No 3381/94 (), shall be replaced by the text of Annex I annexed hereto.Article 2Annex II to Decision 94/942/CFSP, referred to in Article 3 of that Decision and in Article 6 (1) (a) of Regulation (EC) No 3381/94, shall be replaced by the text of Annex II annexed hereto.Article 3Annex III to Decision 94/942/CFSP, referred to in Article 4 of that Decision and in Article 8 of Regulation (EC) No 3381/94, shall be replaced by the text of Annex III annexed hereto.Article 4Annex IV to Decision 94/942/CFSP, referred to in Article 5 of that Decision and in Article 19 (1) (b) of Regulation (EC) No 3381/94, shall be replaced by the text of Annex IV annexed hereto.Article 5Annex V to Decision 94/942/CFSP, referred to in Article 6 of that Decision and in Article 20 (1) of Regulation (EC) No 3381/94, shall be replaced by the text of Annex V annexed hereto.Article 6This Decision shall be published in the Official Journal.Article 7This Decision shall enter into force on the day of its publication.It shall apply from 15 November 1996.Done at Brussels, 22 October 1996.For the CouncilThe PresidentR. QUINN() OJ No L 367, 31. 12. 1995, p. 8. Decision as amended by Decision 95/127/CFSP (OJ No L 90, 21. 4. 1995, p. 2), Decision 95/128/CFSP (OJ No L 90, 21. 4. 1995, p. 3), Decision 96/173/CFSP (OJ No L 52, 1. 3. 1996, p. 1) and Decision 96/423/CFSP (OJ No L 176, 13. 7. 1996, p. 1).() Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (OJ No L 367, 31. 12. 1994, p. 1). Regulation as amended by Regulation (EC) No 837/95 (OJ No L 90, 21. 4. 1995, p. 1).>REFERENCE TO A FILM>>REFERENCE TO A FILM>